DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed March 10, 2021.  Claims 1-4 are currently pending wherein all claims read on a radiation curable ink.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryant Wade on March 15, 2021.

The application has been amended as follows: 
Claim 1, line 4 change “(in formula)” to --in formula--

Claim 1, line 7 change “atoms);” to --atoms;--

Claim 1 line 10 change “(in formula” to --in formula--

Claim 1 line 12 change “to 3);” to --to 3;--

Claim 1 line 15 change “(in formula)” to --in formula--

Claim 1 line 19 change “to 3).” to --to 3.--



Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Koike et al (US 2020/0277504).

Summary of claim 1:
A radiation curable ink comprising: 
a compound represented by Formula (I):

    PNG
    media_image1.png
    65
    377
    media_image1.png
    Greyscale

in Formula (I), R1 is a hydrogen atom or a methyl group, R2 is a divalent organic residue having 2 to 20 carbon atoms, and R3 is a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms;
a compound represented by Formula (II):

    PNG
    media_image2.png
    67
    424
    media_image2.png
    Greyscale

in Formula (II), R1 is a hydrogen atom or a methyl group, R4 is a divalent organic residue having 2 to 5 carbon atoms, and n is an integer of 1 to 3; and
a compound represented by Formula (III) :

    PNG
    media_image3.png
    65
    375
    media_image3.png
    Greyscale

1 is a hydrogen atom or a methyl group, R5 is a divalent organic residue having 2 to 5 carbon atoms, R6 is an alkyl group having 1 to 10 carbon atoms or a hydroxyalkyl group having 1 to 10 carbon atoms, and m is an integer of 1 to 3.


Koike teaches a radiation curable composition (abstract) that contains VEEA (2-(-Vinyloxyethoxy)ethyl acrylate) (reading on formula I), DPGDA (dipropylene glycol diacrylate) (reading on formula II), and BCEA (2-(butylcarbamoyloxy)ethyl acrylate) (reading on formula (III)) (0112).  However, Koike qualifies as a 102(a)(2) reference and applicants have shown common ownership, therefore, the 102(b)(2)(c) exception applies.  Therefore, the art no longer applies as prior art.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.